[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 61 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 62 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 63 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 64 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 65 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 67 
This court in several cases has considered the privileges and liabilities of a telegraph company and determined as follows:
That such a company has a right to make reasonable regulations for the transaction of its business and to protect itself against liability which it might otherwise incur due to the carelessness of its agents and mistakes and defaults incident to the transaction of its business.
That the stipulations printed in the blank form used in sending telegrams, adopted by the defendant and set forth in the statement of facts prefacing this opinion, were reasonable regulations and created a contract between the sender of the message and the telegraph company.
That, notwithstanding the right of a telegraph company to adopt such regulations and the contract made between the sender of a message and the company, public policy forbids that such regulations and contract shall relieve a telegraph company from liability caused by gross negligence of its agents and employees. (Kiley v. Western Union Tel. Co., 109 N.Y. 231;Halsted v. Postal Tel. Cable Co., 193 N.Y. 393; Weld v.Postal Tel. Cable Co., 199 N.Y. 88.) *Page 68 
The trial justice stated to the jury the rules of law referred to and charged that the question to be determined in this action is, "Was this such a mistake as these people contracted with each other should not be construed as a ground of damage, or was it a mistake arising from the gross negligence of the defendant's employees or some one of them? If it was a mere mistake, no matter how arising, there can be no recovery by the plaintiffs, and there can be no such recovery unless you find that mistake was caused by the gross negligence of the defendant's employee."
In view of an affirmance by the Appellate Division by a divided court, we must determine whether or not the circumstances, or any of them, adduced upon the trial of this action, justified the trial justice in a submission of the case to the jury upon the question of gross negligence upon the part of the defendant.
On behalf of the plaintiffs, it is asserted that the following circumstances, taken together, disclose gross negligence on the part of the telegraph company: (1) December 4, 1905, was "Bureau Day," as described; that defendant's employees had knowledge of the commotion it was likely to arouse, and it was, therefore, incumbent upon it to provide extraordinary facilities to insure speed and accuracy in the transmission and receipt of messages; (2) the fact that the sending operator had never sent so large an order prior to that day, and that he called the New Orleans operator and warned him "Here comes a big order;" (3) that the message was not immediately received in New Orleans; having been sent 1:39 P.M. New York time it should have been received at New Orleans at 12:39 P.M. New Orleans time, and the large amount of business that day demanded more than ordinary promptness; the message was marked received at 12:44 P.M., while as a matter of fact it was delivered at 12:43¾ P.M.; (4) the operator at New Orleans, upon the receipt of the message, immediately asked the sending *Page 69 
operator at New York whether the figures "20' was "twenty" written, to which a reply was made "twenty," thus disclosing knowledge by the New Orleans operator of the importance and magnitude of the order; (5) the omission of "N.O." written by Mr. Weld on the message to be sent; (6) the change of "20" in figures to "twenty;" (7) the word "Mch" in message as written changed to "March" when received; (8) a transposition of figures "12.70" to "1207" omitting the decimal point; (9) the change in signature from "Weld" to "Well;" (10) the failure of receiving operator to discharge his duties by not filling in the blank under the words "Sent by" and the blank left for the date while other operators did fill in such blanks; (11) that in some subsequent messages passing between the parties on the same day the same operator in New Orleans neglected to fill in the blank under the printed words "Sent by" and the blank left for the date, while other operators did fill in such blanks; (12) the failure on the part of the two operators to confirm the entire message rather than to limit the confirmation to the figures "20;" (13) that the record appearing on the Morsegraph in New Orleans which was located outside the office of defendant, disclosed the fact that the message as sent read "12.70" instead of "12.07" thus indicating that the operator at New York had forwarded and repeated the correct message and the mistake occurred in the Cotton Exchange office by reason of the error of the receiving operator there located, and that the tape record of the Morsegraph and the Morsegraph "Log" had been destroyed by the defendant after notice by plaintiffs to preserve the same.
Counsel for the defendant requested the court to separately charge the jury: (1) That the omission of the words "N.O.," (2) the substitution of "twenty" for "20," (3) the change from "Weld" to "Well," (4) the failure to transmit the number of words in the message, (5) the neglect to transmit the sending operator's signal, (6) the *Page 70 
omission to insert the hour of the receipt of the message, (7) the transposition of the figures "0" and "7," was not proof of gross negligence on the part of the defendant. In each instance the trial justice in substance said: "I so charge you that alone would not be proof of gross negligence, but you must take that into consideration with all the other circumstances in arriving at a conclusion as to whether or not there was gross negligence," to which modified charges the counsel for the defendant excepted.
The court also charged the jury that it was not the duty of the defendant or its operators to confirm or repeat the message or any part of it, and the omission to confirm or repeat the message or any part of it was not gross negligence, but upon request of counsel for the plaintiffs did charge "that the question whether there was a duty to confirm or repeat, depends upon all the circumstances of the case, and is to be considered by the jury in connection with all the circumstances; and they are to determine whether the omission to do so in connection with these circumstances amounted to gross negligence."
The court was requested to and did charge "that the amount involved in the transaction between the plaintiffs and Ellis does not determine the degree of care the defendant should have used in the transmission of the message," but added: "That is true as a question of law; but you are to take into consideration the amount involved in this transaction as one of the elements which you are to consider in arriving at a conclusion as to whether or not due care was exercised in the transmission of the message," to which counsel for defendant excepted.
Counsel for the defendant took exception to the charge of the trial justice to the jury that they had a right to find gross negligence in the failure on the part of the defendant to exercise the care required under the circumstances, and asked the court to charge the jury that *Page 71 
failure to exercise the care required under the circumstances in this case was not gross negligence unless the failure to exercise such care was intentional or willful, which charge the court declined to make and an exception was taken by the counsel for the defendant.
The effect of the charge made by the trial justice was that numerous circumstances, no one of which would in and of itself constitute gross negligence for which the plaintiffs could recover against the defendant, might be considered by a jury upon the question of gross negligence.
Irrespective of the decisions of other jurisdictions the courts of this state have uniformly recognized a distinction between ordinary and gross negligence. In First National Bank of Lyons
v. Ocean National Bank (60 N.Y. 278, 295), Judge ALLEN wrote: "* * * The term itself has been quarreled with, but it still has a place in the law, and must have, as long as the measure of liability implied by the term is recognized, and until some better term can be invented to give expression to it. * * * It has been defined to be the want of that ordinary diligence and care which a usually prudent man takes of his own property of the like description. * * *" In Gurney v. Grand Trunk R. Co. (37 N Y St. Rep. 155; affirmed on opinion there reported, 138 N.Y. 638) the complaint alleged that defendant received plaintiff as a passenger with his baggage, a trunk, which in addition to his wearing apparel contained samples of cutlery, that by reason of negligence of defendant the train was derailed and the contents of the trunk destroyed. Defendant interposed a demurrer. The question presented was as to the liability of defendant as a bailee where the property had been lost through its negligence, though defendant may not be liable upon its contract as carrier and, therefore, not an insurer. The General Term, VAN BRUNT, J., held that under the circumstances the defendant was liable only for gross negligence, and defined gross negligence as follows: *Page 72 
"Now, what is gross neglect? As contradistinguished from ordinary neglect, gross neglect means acts equivalent to wilful acts upon the part of the bailee by which the property is lost. Where he wilfully refuses to take any precaution for the purpose of saving or caring for the property, the bailee is guilty of gross neglect. It is not where he simply fails to use the ordinary care which a prudent person would exercise under the circumstances."
The same rule was quoted and applied in Cattaraugus CutleryCo. v. Buffalo, R.  P.R. Co. (24 App. Div. 267-270).
In Halsted v. Postal Tel. Cable Co. (193 N.Y. 293) the action was brought to recover damages for error of the defendant in the transmission of a telegram. The message was written on a blank furnished by defendant, and as delivered read: "Delivered commencing about August fifteenth light narrow two eighth wide three eighth net." As sent, the words "Deliveries" instead of "Delivered" and "two eighty" and "three eighty" in place of "two eighth" and "three eighth" were used.
This court, per GRAY, J., said (pp. 299, 300): "Whether such changes were the inadvertent, or mistaken, act of the receiving operator, or of any operator at the relay station, or whether they were the result of atmospheric disturbances * * * is not material. * * * However occurring, if by no wilful misconduct, a mere mistake, or error, in the transmission of a message would not warrant a jury in finding that there had been more than ordinary negligence."
The cases cited recognize a distinction between ordinary and gross negligence, from which it may be said that gross negligence is the commission or omission of an act or duty owing by one person to a second party which discloses a failure to exercise slight diligence. In other words, the act or omission must be of an aggravated character as distinguished from the failure to exercise ordinary care. *Page 73 
To justify a recovery in this case it was incumbent upon the plaintiffs to establish an absence of contributory negligence upon their part and gross neglect upon the part of the employees of defendant. The onus thus imposed was not satisfied by proof of error in the transmission of the message. It was incumbent on the plaintiffs to establish that the operators of the defendant were lacking in that degree of care to which we have called attention, and if the facts developed were as consistent with the exercise of slight care and diligence as with the absence of the same, plaintiffs would not be entitled to recover.
In view of the determination of this appeal we shall consider the facts relied upon by the plaintiffs.
Plaintiffs' business was that of cotton brokers and their transactions were principally upon the Cotton Exchange. Mr. Weld had asked for and obtained a quotation from New Orleans and wanted an oral order transmitted for the sale of 30,000 bales of cotton. The manager of defendant refused to accept an oral message and Mr. Weld immediately wrote the message in question to Ellis  Co. The commotion likely to be aroused on "Bureau Day" was as well, if not better, known to plaintiffs than to the operators of defendant. The plaintiffs accepted the terms of the contract for the forwarding of the message in and by which the measure of liability of defendant for errors was limited to the amount paid for transmission thereof. Notwithstanding the amount involved in the transaction, upwards of $1,000,000, plaintiffs did not order the message repeated, the additional expense of which was 30 cents, or contract to insure correctness, as provided for in connection with a repetition of the same, as they were privileged to do, but assumed the risk incident to the absence of slight care on the part of defendant.
Defendant was not required to provide extraordinary facilities to insure speed and accuracy in the transmission *Page 74 
and receipt of messages on "Bureau Day." Gross neglect cannot be attributed to it for a failure so to do, or by reason of the amount of business likely to be transacted on a particular day. By statute defendant is required to receive and transmit messages with impartiality and in the order in which they are received, subject to a penalty for a violation thereof. The obligation thus imposed was one of continuous duty. It was undisputed that the operators employed by defendant were skillful and that the appliances in use were of the highest grade.
The fact that the sending operator had never sent so large an order prior to that day and warned the receiving operator "Here comes a big order" may be next considered. We may assume that the two operators had some information of the magnitude of the transaction, but as already stated the plaintiffs had knowledge equally with the operators. Was such knowledge on the part of the operators evidence of the absence of slight care on their part? When the message was received at New Orleans the operator there asked the sending operator whether "20" was "twenty," to which the reply was sent "twenty." Plaintiffs having placed the figures "20" in the message, a slight error would readily make it read "2" or "200;" thus the operators confirmed the figures "20" by spelling "twenty," disclosing the exercise of reasonable care rather than absence of slight care.
As to the interval of time between the sending of the message and the delivery of the same, less than five minutes, it was asserted by counsel for the plaintiff that there was no claim based alone upon the delay. The trial justice said to the jury that the only question as to the delay "is that is one circumstance which you should take into consideration with all the others in arriving at the conclusion as to whether or not there was gross negligence in the whole transmission of the message," to which counsel for the defendant excepted. While delay in the delivery of a telegram may in some cases be considered upon *Page 75 
the question of negligence, it is for the court in the first instance to determine whether the delay was of such duration under the circumstances adduced upon the trial that negligence could be inferred. Under the facts in this case, the time occupied in transmitting the message, the taking of the same from the wire, the act of the receiving operator in asking the New York operator as to the figures "20," reply to the same, and the delivery to Mr. Henican within the time stated, made the question of delay in this case one of law which should have been determined in favor of the defendant.
The omission of "N.O.," the change of "20" to "twenty," "Mch" to "March" and "Weld" to "Well" were likewise immaterial. The message was sent by direct wire to the Cotton Exchange at New Orleans where plaintiffs intended the same to be sent. It was received and delivered to Mr. Henican, the representative of Ellis  Co., who testified that he understood from the same that he was to sell for the account of plaintiffs twenty thousand bales of cotton for delivery some time during March at the prevailing market price not under 12.07, and that he was not misled by any of the changes above recited or by reason of the signature "Well" for "Weld" — that he knew from whom the message came. The word "twenty" in place of the figures "20" and the change "Mch" to "March" would indicate the exercise of some care rather than the absence of the same on the part of the operator. Such circumstances are not of such character as tended to disclose an absence of slight care on the part of the defendant.
The failure to insert the date of the message in view of the actual delivery of the same within a few minutes cannot be said to be a matter of importance.
The failure of the receiving operator to fill in the blank under the words "Sent by," or to insert the hour of the receipt of the message or of the sending operator to transmit the number of words or his signal had no relation *Page 76 
whatever to the contractual relation existing between the parties, but on the contrary was data for the use of the company in its business.
A failure of defendant's operators to confirm the message could not be considered as a circumstance on the question of gross negligence. Plaintiffs contracted and paid for the sending of an unrepeated message. The defendant was not under obligation to repeat or confirm the message (i.e., "to make certain or sure, give new assurances of truth or certainty to, put past doubt, verify; confirmation supplies all defects, though that which had been done was not valid at the beginning"). It had provided means for forwarding a repeated or confirmed telegram, but under the terms of the contract with plaintiffs it was not required to repeat or confirm the message.
That the Morsegraph at New Orleans disclosed that the operator in New York had forwarded and repeated the correct message and the error arose by the negligence of the receiving operator together with the destruction of the Morsegraph record and "Log book" is also urged upon our consideration. Assuming the correctness of this statement, the most favorable construction of the same would disclose that the material error in the message,i.e., the change from "12.70" to "1207" arose in the New Orleans exchange by some negligence on the part of the operator there, but facts sufficient to disclose a case of gross negligence upon his part were not established.
Upon a former trial of this action the trial justice in his charge to the jury referred to the importance of the transaction, which he said might be considered in determining the degree of defendant's negligence, though the amount involved did not determine the degree of care to be exercised in the transmission of the message. Plaintiffs had a verdict and the judgment thereon was unanimously affirmed by the Appellate Division. Upon appeal *Page 77 
to this court the judgment was reversed for error of the trial justice in a refusal to charge the jury as requested by counsel for the defendant upon the subject of wagering contracts. In view of the unanimous affirmance in that case this court was not permitted to examine the facts. Consequently we are not bound by any charge made to the jury upon that trial in view of the non-unanimous decision by the Appellate Division on this appeal whereby we are permitted to examine the facts and determine the question of liability as one of law.
Whether or not a defendant was guilty of gross negligence has frequently been determined as a matter of law. (French v.Buffalo, N.Y.  E.R.R. Co., 4 Keyes, 108; Platt v. Richmond,Y.R.  C.R.R. Co., 108 N.Y. 358; Kiley v. Western U.T. Co.,109 N.Y. 231; Primrose v. Western Union Tel. Co., 154 U.S. 1;Halsted v. Postal Tel.-Cable Co., 193 N.Y. 293.)
Did the plaintiffs make proof of facts from which the inference of gross negligence was the only one which could reasonably and fairly be drawn therefrom? We think they did not. What was the proximate cause, in the absence of which injury to plaintiffs would have been avoided? The several circumstances to which attention has been directed, assuming the message as received read as claimed with the exception of "12.70" reading "12.07" did not contribute to the injury. Had the message been transmitted under all of the surrounding circumstances and read "Sell twenty thousand March 12.70" it is evident that necessity for this action would never arise. Hence the error which was the proximate cause of the injury arose from the change of the figures "12.70" to "1207."
It was claimed by respondents and was so held by the trial justice that the several circumstances to which attention has been called disclosed a carelessness by defendant in the method of transacting business; therefore, a jury would be justified in drawing an inference therefrom that defendant was grossly negligent. *Page 78 
We have pointed out that a number of the circumstances relied upon are more consistent with due care on the part of the defendant than with the want of slight care. From such circumstances with others the jury was permitted to draw an inference of gross negligence, which as we view them was the only inference which fairly and reasonably could not be drawn therefrom.
The remaining independent acts and circumstances, in view of the contract made between the parties, a failure of plaintiffs to provide for a repeated or insured message, and the acts and knowledge of the plaintiffs, were not inconsistent with the exercise of slight care by defendant, and being equally consistent with the absence as with the existence of gross negligence failed to establish the essential facts necessary to a recovery. Had plaintiffs been able to disclose a lack of skill on the part of defendant's employees, or the use of appliances unsuited for the work undertaken, or that defendant had with knowledge of the incompetency of its operators retained them in its employ in the important work assigned them and furnished apparatus of an inferior grade, or facts of a like character, a different question would be presented for consideration. In the view we take of the evidence it was the duty of the trial justice to hold as matter of law that there was failure of evidence to show gross negligence.
The conclusions reached in this case do not tend to subject the public to the mercy of a telegraph company. While such a corporation is invested with certain privileges to be exercised by it for the public benefit, its liability must be measured by reasonable limitations. The opportunity is afforded to one doing business with it to protect himself from danger incident to error likely to arise. A failure to exercise the privilege extended at a small expense may result in a loss which might have been obviated by the injured party in the first instance. To hold that under the facts in this case gross negligence *Page 79 
had been established would enable a party, in nearly if not every case, to have a jury determine that a liability existed, when as a matter of fact only the absence of ordinary care was disclosed and thus render telegraph companies liable as insurers of the accuracy of messages notwithstanding their contracts, a principle not favored by the courts of this state.
Defendant urges that it was not the agent of the plaintiffs for the purpose of sending the message, consequently no liability exists in favor of plaintiffs. In view of the conclusion reached in this case it is not necessary to determine that question. Numerous decisions of other states upon the subject were called to our attention. We think the question was settled against the view of defendant in the case of Halsted v. Postal TelegraphCable Co. (193 N.Y. 293, 303), where this court, Judge GRAY writing, adopted the rule laid down in Ellis v. Am. Tel. Co. (95 Mass. 226).
The judgment should be reversed and a new trial granted, with costs to abide the event.
CULLEN, Ch. J., GRAY, WILLARD BARTLETT, HISCOCK and CHASE, JJ., concur; MILLER, J., not sitting.
Judgment reversed, etc.